             Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :   CRIMINAL NO. 18-MJ-00066 (DAR)
        v.                                        :
                                                  :   Sentencing January 9, 2019
                                                  :
STEVEN CARMONA                                    :
                                                  :
        Defendant.                                :
                                                  :



               GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING


        On October 30, 2018, the defendant entered a guilty plea to one count of violating Title 18,

United States Code, Section 115(b)(1)(B)(i) (Assault on a Federal Officer). For the reasons stated

herein, the government asks this Court to impose a sentence that incudes mental health treatment,

substance abuse treatment, and vocational training.

                                   PROCEDURAL BACKGROUND

        The United States Secret Service (USSS) arrested the defendant on or about June 30, 2018.

The USSS transported the defendant to the Comprehensive Psychiatric Emergency Program based

on the defendant’s suicidal ideations during his arrest. On or about July 5, 2018, this Court ordered

an examination of the defendant to assess his competency to stand trial. On July 6, 2018, the

Department of Behavioral Health (“DBH”) opined that the defendant was not competent to stand

trial. This opinion was based in part on the defendant’s irritable mood, odd behavior, unusual

statements, and distractibility.

        On July 26, 2018, this Court ordered an additional competency screening of the defendant

after the defendant’s attorney observed improvements in the defendant’s mental state. On July 31,

                                                 1
         Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 2 of 8



2018, DBH deemed the defendant competent to stand trial, despite the fact that he had not received

any medication or mental health treatment.

       Following the defendant’s arrest, the defendant was tested for the use of controlled

substances including cocaine, amphetamines, phencyclidine, opiates, and heroin, and no drug use

was detected. The defendant was not tested for marijuana use. On December 4, 2018, while on

release pending sentencing, the defendant tested positive for the use of marijuana.

       Prior to entering his plea of guilty, the defendant agreed to the following factual proffer:

       1.      On Saturday, June 30, 2018, at approximately 3:23 p.m., STEVEN
       CARMONA (hereinafter CARMONA or "defendant ") assaulted United States
       Secret Service ("USSS") Officer Tyler Young, a Federal law enforcement officer,
       in the 1600 block of Pennsylvania Avenue, N.W., Washington, DC.

       2.       On Saturday, June 30, 2018, immediately prior to the assault, USSS Officer
       Jacob Ritter was assigned to a fixed police post on 17th Street and Pennsylvania
       Avenue NW. Officer Ritter was wearing a full police uniform, including a black
       vest with "SECRET SERVICE" emblazoned in large silver reflective letters on the
       front, a Secret Service star badge, a white shirt with a USSS seal clearly visible on
       the left shoulder, and a belt with a USSS shield badge. CARMONA parked a gray
       BMW330i that he was driving in the crosswalk immediately in front of Officer
       Ritter’s post. This area has multiple signs stating that only authorized vehicles are
       permitted there.

       3.      CARMONA exited his vehicle. Officer Ritter immediately exited his post
       and verbally informed CARMONA that he could not park there. CARMONA did
       not respond, and he began walking eastbound on Pennsylvania Avenue in the
       direction of the White House.

       4.     Officer Ritter again told CARMONA that he could not park in the crosswalk
       and ordered CARMONA to move his vehicle. CARMONA asked Officer Ritter
       why he was stopping him, and Officer Ritter repeated that he could not park in the
       crosswalk.

       5.     CARMONA walked away from Officer Ritter towards a wall of bike racks.
       CARMONA picked up the bike rack and began to separate it in order to walk
       through it.

       6.     Officer Ritter approached CARMONA. CARMONA stiffened his body,
       and bladed his body. Officer Ritter grabbed CARMONA's arm. CARMONA
       became combative and attempted to fight Officer Ritter off.

                                                 2
         Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 3 of 8




       7.      Officer Young, also in full police uniform bearing identical markers to those
       described above, approached to assist Officer Ritter. Together, the two officers
       placed CARMONA on the ground. While on the ground, CARMONA, using a
       closed fist, hit Officer Young in the jaw and squarely above his left eye.

       8.     CARMONA was placed under arrest for assaulting a Federal law
       enforcement officer. Officer Young was transported to the hospital by ambulance.



                                         ARGUMENT


                                  STATUTORY PENALTIES


       Pursuant to 18 U.S.C. § 115(b)(1)(B)(i), the defendant faces a maximum term of not more

than one year of imprisonment. Because this violation is a class A misdemeanor, the Court may

sentence the defendant to a period of supervised release of up to one year pursuant to 18 U.S.C. §

3583(b)(3), or a period of probation of up to five years pursuant to 18 U.S.C. § 3561(c)(2).

                              GUIDELINES CALCULATIONS

       “As a matter of administration and to secure nationwide consistency, the Sentencing

Guidelines should be the starting point and the initial benchmark” for determining the defendant’s

sentence. Gall v. United States, 128 S.Ct. 586, 596 (2007). While, to be sure, “[i]n accord with

18 U.S.C. § 3553(a), the Guidelines, formerly mandatory, now serve as one factor among several

courts must consider in determining an appropriate sentence,” Kimbrough v. United States, 128

S.Ct. 558, 564 (2007), it remains the case that “the Commission fills an important institutional

role: It has the capacity courts lack to ‘base its determinations on empirical data and national

experience, guided by a professional staff with appropriate expertise,’” id. at 574 (quoting United

States v. Pruitt, 502 F.3d 1154, 1171 (10th Cir. 2007) (McConnell, J., concurring)). The Supreme

Court “accordingly recognized that, in the ordinary case, the Commission’s recommendation of a


                                                3
           Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 4 of 8



sentencing range will ‘reflect a rough approximation of sentences that might achieve §3553(a)’s

objectives.’” Kimbrough, 128 S.Ct. at 562-63 (quoting Rita v. United States, 127 S.Ct. 2456, 2465

(2007)).

       There is not dispute that the defendant has a criminal history score of zero, placing him in

criminal history category I.

       The Probation Office has determined that the defendant’s guideline offense level is 13. As

noted in the Presentence Report (“PSR”), this differs from the text of the plea agreement that

includes a calculation of 10. The difference arises from the calculation of the base offense level.

In the plea agreement, the parties focused on the charged offense of misdemeanor assault pursuant

to 18 U.S.C. §115(b)(1)(B)(i) that does not include as an element physical contact with a federal

officer. Thus, the text of the plea agreement included a four-point base offense level pursuant to

U.S.S.G. § 2A2.3(a)(2). However, the pretrial report writer focused on the relevant conduct which

included physical contact with the officer, resulting in a base offense level in the PSR of seven,

not four, pursuant to U.S.S.G. § 2A2.3(a)(1). See U.S.S.G. § 1B1.3, application note 2 (“Where

there is more than one base offense level within a particular guideline, the determination of the

applicable base offense level is treated in the same manner as a determination of a specific offense

characteristic. Accordingly, the ‘relevant conduct’ criteria of 1.B1.3 are to be used . . .”). The

presentence report writer’s additional calculations are consistent with the plea agreement,

including two additional levels for causing bodily injury pursuant to U.S.S.G. § 2A2.3(b)(1)(A);

six additional levels for an assault on an official victim pursuant to U.S.S.G. § 3A1.2(b); and a

two-level reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1.

       Accordingly, the estimated guideline range contained in the text of the plea agreement is

6-12 months, while the guideline range calculated in the PSR is 12 months (12-18 months capped



                                                 4
            Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 5 of 8



by the statutory maximum sentence of 12 months). Thus, the guideline range in the PSR is no

greater than the upper guideline range in the estimate contained in the plea agreement. However,

the greater guideline calculation places the defendant’s guideline range within Zone C, which calls

for a split sentence, rather than Zone B, which provides broader access to alternatives to

imprisonment. See U.S.S.G. §5C1.1. While the government believes that a 12-month sentence is

appropriate, the government defers to the court regarding how that sentence should be served. 1

        Pursuant to U.S.S.G. § 5D1.2(a)(3), because the defendant entered a guilty plea to a class

A misdemeanor, the guideline range for a period of supervised release is up to one year. 2



                                   SENTENCING FACTORS

        During any period of probation, supervised release, or imprisonment, the following

concerns should be addressed:

   1.   No assaultive, threatening, or intimidating behavior and/or communications;
   2.   No violations of local, state, or Federal law;
   3.   No alcohol or drug possession or use, excluding prescribed medications;
   4.   Defendant shall participate in all mental health counseling or treatment recommended by
        the United States Probation Office (“USP”);
   5.   Defendant shall participate in all substance abuse counseling or treatment recommended
        by USP;
   6.   The defendant shall participate in any educational and vocational programs identified by
        USP;
   7.   The defendant shall seek and maintain employment;
   8.   The defendant shall stay away from the White House complex and grounds as defined by
        the attached map (Attachment 1);
   9.   The defendant shall timely make all court-imposed restitution payments.




        1
         The government also notes that the plea offer states that “[y]our client understands that
the sentence in this case will be determined by the Court, pursuant to the factors set forth in 18
U.S.C. § 3553(a), including a consideration of the Sentencing Guidelines.”
        2
         If the defendant’s guideline sentence falls within Zone C, he is not eligible for probation
under the guidelines pursuant to U.S.S.G. § 5B1.1(b).

                                                 5
         Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 6 of 8



       Pursuant to 18 U.S.C. § 3582(a), in determining whether to impose a period of

imprisonment, the Court shall consider any applicable provisions of § 3553(a), “recognizing that

imprisonment is not an appropriate means of promoting correction and rehabilitation.” Pursuant to

18 U.S.C. § 3583(c), the Court shall consider the factors enumerated in 18 U.S.C. §§ 3553 (a)(1),

(a)(2)(B)-(D), and (a)(4)-(a)(7) when determining whether to impose a period of supervised

release, and if so, the duration and conditions of release.

       18 U.S.C. §§ 3553 (a)(1) – The Nature and Circumstances of the Offense and
       Characteristics of the Defendant

       The defendant pled guilty to assaulting a federal officer. This particular assault was

avoidable and unprovoked. The officer who made initial contact with the defendant gave the

defendant several verbal commands that the defendant ignored before he crossed a clearly marked

barrier and continued to ignore the officer’s commands. While the officers initiated the physical

contact with the defendant, the defendant violently resisted, and in doing so deliberately punched

Officer Young in the face.

       The defendant’s personal characteristics support a maximum period of supervised release.

The defendant’s bizarre behavior at the time of his arrest, and during his initial forensic screening

while he was on release, remain undiagnosed. However, in his objection to the draft PSR, defense

counsel notes that at the time of the offense the defendant was “suffering from emotional/mental

health issues.” Further, on December 4, 2018, the defendant tested positive for marijuana, despite

his claim that he had stopped smoking marijuana at the age of 17. Thus, it appears that at the time

the defendant committed this offense, he was suffering from either a mental health issue or

substance abuse issue, or a combination of these two conditions.




                                                  6
         Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 7 of 8



       18 U.S.C. §§ 3553 (a)(2)(B) – Adequate Deterrence to Criminal Conduct

       Although the defendant’s decision to use marijuana while on release pending sentencing is

a cause for concern, the government is unaware of any additional acts of violence committed by

the defendant while he has been on release and under supervision in this case. Thus, it appears that

court-imposed structure has been effective in deterring the defendant from engaging in additional

criminal conduct.

       18 U.S.C. §§ 3553 (a)(2)(C) – Protect the Public from Further Crimes of the
       Defendant

       For the reasons noted above, continued structure through a maximum period of supervised

release will protect the public from further criminal actions by the defendant. The absence of any

significant criminal conduct while the defendant has been on pretrial release indicates that the

maximum period of supervised release will continue to minimize the threat the defendant poses to

the public.

       18 U.S.C. §§ 3553 (a)(2)(D) – To Provide the defendant with Needed Educational or
       Vocational Training, or Medical Care

       The maximum period of supervised release will provide structure for the defendant to

receive mental health and/or substance abuse treatment and counseling, and to obtain vocational

training. The PSR indicates that the defendant has been unable to maintain stable employment,

and may not have a GED. The defendant does appear to have some interest in employment based

on his existing work history. A period of supervised release with the conditions proposed by the

government will provide the defendant with the necessary structure and incentive to move toward

an independent and productive life.




                                                 7
          Case 1:18-mj-00066-DAR Document 30 Filed 01/04/19 Page 8 of 8



        18 U.S.C. §§ 3553 (a)(4) – (a)(7) – Consideration of Established Sentencing Ranges,
        Pertinent Policy Statements, Avoiding Sentencing Disparities, and the Need for
        Restitution

        The specific conditions suggested by the government align with the mandatory and

discretionary conditions of release established by U.S.S.G. § 5D1.3, and are consistent with the

policy statements contained in § 5D1.3(c) and (d) regarding standard and special conditions of

supervised release, in particular the special conditions for mental health and substance abuse

treatment contained in §§ 5D1.3(d)(4) and (5).

        Pursuant to 18 U.S.C. §§ 3553 (a)(7), a maximum period of supervised release, including

vocational and educational training, would also help the defendant to meet any obligations for

restitution to the victim in this case.

                                            CONCLUSION

        For the aforementioned reasons, and ant others presented at the sentencing hearing, the

United States respectfully asks that any sentence imposed by this Court should address the mental

health, substance abuse, and vocational issues addressed in this memorandum.


                                                Respectfully submitted,

                                                JESSIE K. LIU
                                                United States Attorney
                                                D.C. Bar No. 472845


                                          By:        /s/             .
                                                JOHN CUMMINGS
                                                Assistant United States Attorney
                                                Bar No. 986573
                                                555 Fourth Street, N.W., Room [NUMBER]
                                                Washington, DC 20530
                                                John,cummings@usdoj.gov
                                                (202) 252-7271




                                                  8
